Citation Nr: 1704854	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-21 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, M.M., B.H., D.H., and N.K.


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in St. Petersburg, Florida.

In June 2015, the Veteran testified before a now retired Veterans Law Judge at a Travel Board hearing at the RO in St. Petersburg, Florida, and a transcript of the proceeding has been associated with the record.  Although given the opportunity to request another hearing, the Veteran did not respond, and the Board will presume that another rearing is not desired.  38 C.F.R. § 20.700 (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's skin disability is manifested by toenail onychomycosis covering less than 5 percent of the exposed area and less than 5 percent of the entire body without intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for an initial compensable rating for onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.118, Diagnostic Code (DC) 7806 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

The increased rating claim stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Notwithstanding, the VA's duty to notify was satisfied through letters which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board determines that the duty to assist has been met for this appeal.  Specifically, the Veteran's service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been acquired.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Veteran has been afforded VA examinations in June 2012 and October 2015 in connection with his claim on appeal.  These examinations are adequate for the purposes of the matters adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disabilities.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Finally, it is noted that the Board remanded the claim for additional development in July 2015, specifically to include a VA examination and opinion.  The Veteran was provided with an additional VA examination in October of 2015 and the Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Further, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b). 

In this case, the Veteran's onychomycosis is currently rated at 0 percent under 38 C.F.R. § 4.118, DCs 7813 and 7806.  Under this diagnostic code, the next higher 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  Additionally, in a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that use of a topical corticosteroid constitutes "systemic" corticosteroid therapy.  Johnson v. McDonald, 27 Vet. App. 497 (2016).

Based on the evidence of record, a compensable rating is not warranted.  Specifically, the Veteran's VA treatment records report that the Veteran was diagnosed with toenail onychomycosis in December 2008.  Further, the VA records document that the Veteran last used the topical over-the-counter ointment, Vicks Vapor Rub, in approximately April 2011, and the prescription antifungal medication, Lamisil (oral), in March of 2012 to treat his toenail onychomycosis. 

In a June 2012 VA examination, the Veteran's toes were all noted to be clean with slight discoloration of the second toe nail and right and left small toe nail at the edge.  The total area affected at the right second toe was approximately 1 millimeter (mm) in size, while the right and left small toes affected were each 1mm in size.  Therefore, the examiner determined that 0 percent of exposed surfaces and less than 1 percent of total body area was affected by the onychomycosis.  Additionally, the examiner also reported that the Veteran was not being treated with oral or topical medications during the past 12 months.  

In July 2015, the Veteran testified at the Board hearing that he used ointment and salves to treat his toenail onychomycosis.  However, he subsequently testified that he did not use any such treatments.  

At a second VA examination in October 2015, the examiner noted that the Veteran denied any problems with his feet.  Moreover, the Veteran indicated that he was not receiving any treatment for his toenails and had not been treated with oral or topical medications in the past 12 months.  While the examiner noted that the Veteran's toe nails were thickened and slightly discolored, she reported that the toes (aside from the nails) showed no evidence of a deformity. 

Based on the foregoing evidence, the Board finds that an initial compensable rating is not warranted for the Veteran's toenail onychomycosis on a schedular basis.  The Board acknowledges the Veteran's contention that his toenail onychomycosis had worsened since his June 2012 VA examination.  However, the evidence does not show a clinically observable worsening.  

While the Board observes that the October 2015 examiner did not discuss either the affected exposed surface area or body surface area, this is of no prejudice to the Veteran's appeal, as the evidence does not indicate that the Veteran's toenail onychomycosis spread beyond the areas identified in the June 2012 VA examination.  Although there are symptoms such as discoloration and thickening of the toenails, these symptoms are contemplated by the noncompensable rating.  38 C.F.R. § 4.118, DC 7806.

Further, the Board finds that the evidence indicates that the Veteran did not use intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs at any time during the period on appeal.  While the VA treatment records report that the Veteran had periodic use of the prescription antifungal medication Lamisil as well as some over-the-counter topical ointments, neither represents corticosteroidal treatment.  

While the Board acknowledges that the Veteran during the Board hearing testified that he used ointments or salves in the past, the Veteran also stated that he did not use any over the counter treatments.  Moreover, the Board notes that the Veteran did not provide any information regarding the identity of the ointments and salves that he previously used.  Therefore, given the Veteran's inconsistent testimony and vague description of the ointments or salves, the Veteran's testimony on the aforementioned matters is assigned limited probative value in determining if he used intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his skin disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his skin disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's skin disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service connected disability rendered him unemployable.  As such, Rice is inapplicable in this case.\

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for initial compensable rating, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  The benefit sought on appeal is denied.


ORDER

An initial compensable rating for onychomycosis is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


